FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30175

               Plaintiff - Appellee,              D.C. No. 2:04-cr-00016-DWM

   v.
                                                  MEMORANDUM *
 RUSSELL EUGENE SCHLEINING,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                     Donald W. Molloy, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Russell Eugene Schleining appeals pro se from the district court’s order

denying his motion to correct the judgment pursuant to Fed. R. Crim. P. 36. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
       Schleining contends that the district court erred when it denied his motion to

correct the judgment because the judgment contains an incorrect reference to 18

U.S.C. § 924(e), which was the result of a clerical error. The record indicates that

any error was not clerical in nature thus, the district court’s decision to deny the

motion was not clearly erroneous. See United States v. Kaye, 739 F.2d 488, 491

(9th Cir. 1984).

       Schleining’s motion for appointment of counsel is denied as moot.

       AFFIRMED.




SZ/Research                                2                                     09-30175